[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM RE: DEFENDANT AGENCY RENT-A-CAR'S MOTION FOR SUMMARY JUDGMENT
The motion is denied as to ¶ 10 C) of the third count of the plaintiff's revised complaint as there is a genuine issue of material fact. The court finds there to be an issue of fact whether the unauthorized use of the automobile is an intervening cause that would negate any negligence in the working condition of the automobile.
The motion is therefore denied as the ¶¶ 10 A) and 10 B) of the same count as summary judgment should not enter unless it disposes of all issues in a count. Schofield v. Bic Corporation,3 Conn. L. Rptr. 229 (January 31, 1995, Fuller, J.); Tracy v.Charisma Aviation Ltd, 8 Conn. L. Rptr. 282 (January 20, 1992, Hadden, J.).
LAWRENCE L. HAUSER, JUDGE